                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


TRACEY B. WILLIAMS                                                                  PLAINTIFF

v.                                  Case No. 6:17-cv-06112

CORPORAL BLANKENSHIP, CORPORAL
BEAN, and LIEUTENANT MAXWELL                                                     DEFENDANTS

                                            ORDER

       Before the Court is the Report and Recommendation filed February 11, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 30). Judge Bryant recommends that Defendant Bean be dismissed from this lawsuit.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.   See 28 U.S.C. § 636(b)(1).        Therefore, the Court adopts the Report and

Recommendation (ECF No. 30) in toto. Accordingly, the Court finds that Defendant Bean should

be and hereby is DISMISSED WITHOUT PREJUDICE from this lawsuit.

       IT IS SO ORDERED, this 7th day of March, 2019.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
